Per Curiam,

The service of the summons outside the County of Westchester was invalid and conferred no jurisdiction upon the City Court of New Rochelle (New Rochelle City Court Act, § 201; § 205, suhd, 1). Defendant was not in default in raising the jurisdictional question. Service is measured from time of mailing, not time of receipt. (OPDR 2103, suhd. [b], par. 2; Jackson & Perkins Co. v. The Rose Fair, 278 App. Div. 890.)
Furthermore there is no time limit for making an attack based on lack of personal jurisdiction of defendant. (7 Carmody-Wait, New York Practice, p. 390.)
The order should be unanimously reversed, without costs, motion to vacate service of summons granted and cross motion to dismiss special appearance denied.
Concur — Benjamin, Gtjlotta and McDonald, JJ. Order reversed, etc.